t c memo united_states tax_court leodis c matthews apc a california corporation petitioner v commissioner of internal revenue respondent docket no filed date michael m page ellis g wasson and jacqueline l maar for petitioner vanessa m hoppe and katherine holmes ankeny for respondent memorandum opinion dawson judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction on the ground that petitioner’s corporate status was suspended at the time the petition was filed and therefore it did not have the legal capacity to litigate in this court as explained herein we will grant respondent’s motion background petitioner a law firm was incorporated in california on date the california franchise tax board cftb suspended petitioner’s powers rights and privileges on date for failure to pay state taxes see cal rev tax code sec west the suspension remained in effect until date at which time the cftb reinstated petitioner’s corporate capacity on date respondent mailed to petitioner a notice_of_deficiency determining a dollar_figure federal_income_tax deficiency for tax_year ended date and a sec_6662 penalty of dollar_figure on date petitioner filed a petition in this court challenging respondent’s determination on date respondent filed a motion to dismiss for lack of jurisdiction alleging that petitioner lacked the capacity to sue at the time its tax_court petition was filed on date petitioner filed a response objecting to the motion on the ground that the reinstatement of the corporation on unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure date retroactively restored its capacity to the time it filed its petition in this case and therefore conferred jurisdiction on this court discussion the tax_court is a court of limited jurisdiction 85_tc_527 and may exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 this court’s jurisdiction to determine a deficiency in federal_income_tax depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 pursuant to sec_6213 a taxpayer ha sec_90 days after the notice_of_deficiency is mailed to file a petition in this court for redetermination of the deficiency jurisdiction must be shown affirmatively and as the party invoking our jurisdiction petitioner has the burden of proving that we have jurisdiction over its case see eg 140_tc_210 holding that jurisdiction is determined at the time a petition is filed 114_tc_268 aff’d 22_fedappx_837 9th cir petitioner must establish that respondent issued to it a valid notice_of_deficiency and it or someone authorized to act on its behalf filed with the court a timely petition see rule a c 93_tc_22 petitioner’s corporate capacity was suspended at the time the petition was filed on date and was not reinstated until date which was after it filed the petition herein legal capacity is crucial to bringing an action in the tax_court see rule c whether a corporation has the capacity to engage in litigation in this court is determined by applicable state law which in this case is california law see id 71_tc_108 respondent relies on our opinion in david dung le m d inc v commissioner t c pincite arguing that petitioner did not have the legal capacity to prosecute this case when the petition was filed we agree in david dung le m d inc a case involving analogous facts we held that a california corporation lacked the power to file a lawsuit in this court while its corporate powers were suspended by the state of california for failure to pay income_tax in reaching our holding we cited cal rev tax code secs and rule c states in relevant part the capacity of a corporation to engage in such litigation in this court shall be determined by the law under which it was organized west noting that the supreme court of california has construed those sections to mean that a corporation may not prosecute or defend an action during the period in which it is suspended david dung le m d inc t c pincite because the taxpayer’s corporate status was not reinstated at the time the petition was filed or during the 90-day period we held that it was fatal to petitioner in that california law does not operate to toll a filing period from running during a period of suspension id pincite we therefore dismissed the petition in that case for lack of jurisdiction the u s court_of_appeals for the ninth circuit where an appeal in this case would lie affirmed this court in david dung le m d inc v commissioner fed app we will follow our precedent as affirmed by the court_of_appeals for the ninth circuit as we clearly stated in a recent case med weight control specialist v commissioner tcmemo_2015_52 at jursidictional statutes such as sec_6213 are conditions on the waiver of the federal government’s sovereign immunity and must be strictly construed see 476_us_467 sec_6213 provides that a petition may be filed by the taxpayer during the 90-day period the taxpayer’s suspension under cal rev tax code sec deprived it of the capacity to sue under sec_6213 and prevents its corporate revival from prejudicing the commissioner’s defense of lack of subject matter jurisdiction we will continue to follow existing caselaw in holding that a revived california corporation may not retroactively validate the filing of a petition that occurred during the suspension of its corporate powers and where the revival occurred only after the period for timely filing the petition see 523_fedappx_455 9th cir holding that although ama filed a timely petition in this court it did not have the capacity to engage in litigation because its corporate powers rights and privileges were suspended under california law at the time the petition was filed the subsequent revival of ama’s corporate powers after the statutory period did not retroactively satisfy sec_7428 which requires that an organization file a sec_7428 petition within days of the service’s mailing an adverse determination_letter 140_tc_210 holding that tax_court lacked jurisdiction to hear corporate taxpayer’s petition for redetermination of income_tax deficiency because taxpayer’s corporate capacity was suspended by the cftb at the time it filed its petition regardless of the fact that its status was reinstated before the scheduled trial med weight control specialist v commissioner tcmemo_2015_52 holding that taxpayer lacked the capacity to petition the tax_court during the 90-day period of sec_6213 rendering the court without jurisdiction clearly any revival of a corporation’s corporate powers will not restore its capacity to litigate a tax_court case when the date of the revival is beyond the 90-day period in which a petition in this court was required to be filed see david dung le m d inc v commissioner t c pincite nonetheless petitioner relies on bourhis v lord cal rptr 3d to argue that it had the capacity to commence an action in this court by virtue of a retroactive revival and that david dung le m d inc is no longer good law we disagree the bourhis decision does not contradict david dung le m d inc the ultimate question in this case is whether the corporation’s revival retroactively validated the actions taken during the suspension ie the filing of the petition in this case the answer depends upon whether the initial filing is treated as a procedural or substantitive act see bourhis cal rptr 3d procedural acts in the prosecution or defense of a lawsuit are validated retroactively by corporate revival most litigation activity has been characterized as procedural for purposes of corporate revival benton v cnty of napa cal rptr ct app in contrast where the statute_of_limitations for pursuing an action expires while the corporation is suspended subsequent revival of the corporation does not retroactively validate the filing of the lawsuit because statutes of limitations are substantive see eg med weight control specialist v commissioner at sade shoe co v oschin snyder cal rptr n ct app although our court in david dung le m d inc did not specifically use the terms procedural or substantive we effectively treated sec_6213 as a substantive requirement and therefore the petition cannot be retroactively ratified upon corporate revival see eg 523_fedappx_455 petitioner’s revival did not retroactively restore its capacity to file the petition in this case and confer jurisdiction on this court see david dung le m d inc t c pincite petitioner’s corporate status was not reinstated until after the petition was filed and after the expiration of the 90-day period in which the petition was required to be filed see sec_6213 in sum petitioner lacked the capacity to petition this court during the day period provided in sec_6213 and therefore this court lacks jurisdiction in this case accordingly respondent’s motion to dismiss for lack of jurisdiction will be granted to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
